NOTE: This order is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

      BARD PERIPHERAL VASCULAR, INC.
           AND DAVID GOLDFARB, M.D.,
     Plaintiffs/Counterclaim Defendants-Appellees,
                          AND

                  C.R. BARD, INC.,
           Counterclaim Defendant-Appellee,
                           v.
          W.L. GORE & ASSOCIATES, INC.,
         Defendant/Counterclaimant-Appellant.
              __________________________

                      2010-1510
              __________________________

    Appeal from the United States District Court for the
District of Arizona in case no. 03-CV-0597, Judge Mary H.
Murguia.
                __________________________

      ON PETITION FOR PANEL REHEARING AND
               REHEARING EN BANC
            __________________________
BARD PERIPHERAL   v. WL GORE                              2


     Before RADER, Chief Judge, NEWMAN, ∗ LOURIE,
   BRYSON, GAJARSA, ∗∗ LINN, DYK, PROST, O’ MALLEY,
       REYNA, and WALLACH, Circuit Judges. ∗∗∗
PER CURIAM.
                        ORDER
     This case was decided by a panel of three judges. A
combined petition for panel rehearing and rehearing en
banc was filed by W.L. Gore & Associates, Inc. A re-
sponse was invited by the court and filed by Bard Periph-
eral Vascular, Inc., David Goldfarb, M.D., and C.R. Bard,
Inc.
    The petition for rehearing was considered by the
panel that heard the appeal, and thereafter the petition
for rehearing en banc, response, and amici curiae brief
were referred to the circuit judges who are authorized to
request a poll of whether to rehear the appeal en banc. A
poll having been requested and taken,
   IT IS ORDERED THAT:
    (1) The court denies en banc review but grants rehear-
ing en banc for the limited purpose of authorizing the
panel to revise the portion of its opinion addressing
willfulness.
    (2) The judgment of the court entered on February 10,
2012, and reported at 670 F.3d 1171, is hereby vacated in
part, and the opinion of the court accompanying the

   ∗
         Judge Newman does not join in the denial of en
banc consideration with respect to the issue of joint inven-
torship.
    ** Judge Gajarsa participated in only the decision for
panel rehearing.
    ∗∗∗
         Judge Moore did not participate in any of the pro-
ceedings.
3


judgment is modified, in accordance with the panel opin-
ion accompanying this order.
    (3) The en banc court returns this appeal to the merits
panel, which issues the revised opinion that accompanies
this order.

                                   FOR THE COURT



     June 14, 2012                 /s/ Jan Horbaly
         Date                      Jan Horbaly
                                   Clerk


cc: Frank P. Porcelli, Esq.
    John C. O’Quinn, Esq.
    Paul D. Clement, Esq.
    Michelle K. Lee, Esq.